              Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     §
    In re:                                                           § Chapter 11
                                                                     §
    BELK, INC., et al.,1                                             § Case No. 21-30630 (MI)
                                                                     §
                             Debtors.                                § (Jointly Administered)
                                                                     §


                                         AFFIDAVIT OF SERVICE

       I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the proposed claims, noticing and solicitation agent for the Debtors in the above-
captioned chapter 11 cases.

       On February 24, 2021, at my direction and under my supervision, employees of Prime
Clerk caused the following documents to be served via email on the Master Email Service List
attached hereto as Exhibit A:

      •      Debtors’ Emergency Motion for Entry of an Order Directing Joint Administration of
             Related Chapter 11 Cases. [Hearing Scheduled for February 24, 2021 at 8:00 a.m. (CT)]
             [Docket No. 2]

      •      Notice of Designation of Complex Chapter 11 Bankruptcy Case [Docket No. 3]

      •      Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to
             Maintain and Administer Their Customer Programs and (II) Granting Related Relief
             [Docket No. 4]

      •      Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to Redact
             Certain Personal Identification Information, and (II) Granting Related Relief
             [Docket No. 5]

      •      Order Directing Joint Administration of Related Chapter 11 Cases [Docket No. 6]

      •      Order Granting Complex Chapter 11 Bankruptcy Case Treatment [Docket No. 7]



1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/belk. The location of the Debtors’ service
      address is 2801 West Tyvola Road, Charlotte, North Carolina 28217.
     Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 2 of 9




•   Declaration of William Langley, Chief Financial Officer of Belk, Inc., in Support of
    Chapter 11 Petitions and First Day Motions [Docket No. 8]

•   Disclosure Statement Relating to the Joint Prepackaged Plan of Reorganization of Belk,
    Inc., and its Debtor Affiliates [Docket No. 9]

•   Joint Prepackaged Plan of Reorganization of Belk, Inc. and its Debtor Affiliates
    (Technical Modifications) [Docket No. 10]

•   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to (A)
    Continue to Operate Their Cash Management System, (B) Maintaining Existing Bank
    Accounts, (C) Continue to Perform Intercompany Transactions, and (D) Maintain
    Existing Business Forms, and (II) Granting Related Relief [Docket No. 11]
    (the “Cash Management Motion”)

•   Debtors’ Emergency Motion for Entry of an Order (I) Scheduling a Combined Disclosure
    Statement Approval and Plan Confirmation Hearing, (II) Establishing Plan and
    Disclosure Statement Objection Deadlines and Related Procedures, (III) Approving the
    Solicitation Procedures, (IV) Approving the Confirmation Hearing Notice, and (V)
    Waiving the Requirements that the U.S. Trustee Convene a Meeting of Creditors and the
    Debtors File Schedules and SOFAs [Docket No. 14]

•   Memorandum of Law of Belk, Inc., et al., in Support of an Order Approving the
    Disclosure Statement For, and Confirming, the Joint Prepackaged Plan of Reorganization
    of Belk, Inc. and its Debtor Affiliates [Docket No. 16]

•   Declaration of Jonathan C. Hickman in Support of Confirmation of the Joint Prepackaged
    Plan of Reorganization of Belk, Inc. and its Debtor Affiliates [Docket No. 21]

•   Declaration of Tyler W. Cowan in Support of Confirmation of the Joint Prepackaged Plan
    of Reorganization of Belk, Inc. and its Debtor Affiliates [Docket No. 24]

•   Declaration of William Langley, Chief Financial Officer of Belk, Inc. in Support of
    Confirmation of the Joint Prepackaged Plan of Reorganization of Belk, Inc. and its
    Debtor Affiliates [Docket No. 25]

•   Declaration of Craig E. Johnson of Prime Clerk LLC Regarding the Solicitation of Votes
    and Tabulation of Ballots Cast on the Joint Prepackaged Plan of Reorganization of Belk,
    Inc. and its Debtor Affiliates [Docket No. 33]

•   Debtors’ Emergency Motion for Entry of an Order Authorizing, but not Directing, the
    Debtors to Continue Their Prepetition Business Operations, Policies, and Practices and
    Pay Related Claims in the Ordinary Course of Business on a Postpetition Basis
    [Docket No. 36]



                                            2
        Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 3 of 9




   •   Debtors’ Emergency Application for Entry of an Order Authorizing the Employment and
       Retention of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent
       [Docket No. 37]

   •   Notice of Filing Plan Supplement for the Debtors’ Joint Prepackaged Plan of
       Reorganization [Docket No. 38]

   •   (Proposed) Order Approving the Debtors' Disclosure Statement for, and Confirming, the
       Debtors' Joint Prepackaged Chapter 11 Plan [Docket No. 41]

   •   Notice of Electronic Hearing [Scheduled for February 24, 2021 at 8:00 a.m. (CT)]
       [Docket No. 47] (the “First Day Hearing Notice”)

   •   Agenda for Combined First Day Hearing on First Day Motions and Confirmation
       Hearing Scheduled for February 24, 2021 at 8:00 a.m. (Prevailing Central Time), Before
       the Honorable Marvin Isgur at the United States Bankruptcy Court for the Southern
       District of Texas, at Courtroom 404, 515 Rusk Street, Houston, Texas 77002 [Docket No.
       48] (the “First Day Hearing Agenda”)

    On February 24, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the First Day Hearing Notice, First Day Hearing Agenda, and Cash Management Motion
to be served via email on the Bank Parties Service List attached hereto as Exhibit B.


Dated: February 24, 2021

                                                                 /s/ Kelsey L. Gordon
                                                                 Kelsey L. Gordon

State of New York
County of New York

Subscribed and sworn (or affirmed) me on February 24, 2021, by Kelsey L. Gordon, proved to me
on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022




                                              3                                      SRF 51313
Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 4 of 9




                           Exhibit A
                                                    Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 5 of 9
                                                                                                        Exhibit A
                                                                                                  Master Email Service List
                                                                                                     Served via email

                            DESCRIPTION                                                      NAME                                           NOTICE NAME                                 EMAIL
Top 30 Unsecured Creditor                                                Alfred Dunner Inc                              Attn: Ray Barrick                             rbarrick@alfreddunner.com
Counsel to the Administrative Agent under the Debtors’ Prepetition
Term Loan Facilities                                                     Ballard Spahr LLP                              Attn: Mark C. Dietzen                            dietzenm@ballardspahr.com
The Administrative Agent Under the ABL Facility                          Bank of America, Merrill Lynch                 Attn: Christine Hutchinson                       christine.hutchinson@bofa.com
Top 30 Unsecured Creditor                                                Brahmin Leather Works                          Attn: Susan Thacker                              sjthacker@sbcglobal.net
Top 30 Unsecured Creditor                                                Columbia Sportswear Co                         Attn: Abel Navarrete                             anavarrete@columbia.com
Top 30 Unsecured Creditor                                                Euroitalia USA Inc                             Attn: Giovanni Sgariboldi                        gsgariboldi@euroi.com
Top 30 Unsecured Creditor                                                F F Apparel Int'L Inc                          Attn: Jan Marchant                               jmarchant@tesco.com
Top 30 Unsecured Creditor                                                Footwear Unlimited Inc                         Attn: Bill Downey                                bdowney@footwearunlimited.com
Top 30 Unsecured Creditor                                                Haddad Apparel Group Ltd                       Attn: Amy Salerno                                amys@haddad.com
                                                                                                                                                                         charles.beckham@haynesboone.com
                                                                                                                        Attn: Charles A. Beckham, Jr., Arsalan Muhammad, arsalan.muhammad@haynesboone.com
Counsel to Sycamore Partners II, L.P.                                    Haynes and Boone, LLP                          David Trausch                                    david.trausch@haynesboone.com
                                                                                                                                                                         kpeguero@jw.com
Counsel to Debtor                                                        Jackson Walker L.L.P.                          Attn: Kristhy M. Peguero, Matthew D. Cavenaugh mcavenaugh@jw.com
Top 30 Unsecured Creditor                                                Jones Lang Lasalle Americas                    Attn: Marcus Pitts                               marcus.pitts@jll.com
                                                                                                                                                                         joshua.sussberg@kirkland.com
                                                                                                                        Attn: Joshua A. Sussberg, Steven N. Serajeddini, steven.serajeddini@kirkland.com
Counsel to Debtor                                                        Kirkland & Ellis LLP                           Matthew C. Fagen                                 matthew.fagen@kirkland.com
Counsel to the Sponsor and Sycamore Partners II, L.P.                    Latham & Watkins LLP                           Attn: Ebba Gebisa                                ebba.gebisa@lw.com
                                                                                                                                                                         george.davis@lw.com
                                                                                                                                                                         michael.benjamin@lw.com
                                                                                                                        Attn: George A. Davis, Michael W. Benjamin,      joshua.tinkelman@lw.com
Counsel to the Sponsor and Sycamore Partners II, L.P.                    Latham & Watkins LLP                           Joshua A. Tinkelman, Eric Leon                   eric.leon@lw.com
                                                                                                                                                                         ted.dillman@lw.com
Counsel to the Sponsor and Sycamore Partners II, L.P.                    Latham & Watkins LLP                           Attn: Ted A. Dillman and Amy C. Quartarolo       amy.quartarolo@lw.com
Top 30 Unsecured Creditor                                                LF Centennial Pte Ltd                          Attn: Lesley Ho                                  lesleyho@sin.lfcentennial.com
Top 30 Unsecured Creditor                                                Michael Kors (USA) Inc                         Attn: Michael Cole                               michael.cole@michaelkors.com
                                                                                                                                                                         Lisa.Hanson@morganstanley.com
The Administrative Agent under the Debtors’ Prepetition Term Loan                                                                                                        Scott.Evan@morganstanley.com
Facilities                                                               Morgan Stanley                                 Attn: Lisa Hanson, Scott Evan, Rebecca Elane     Rebecca.Elane@morganstanley.com
                                                                                                                                                                         julia.frost-davies@morganlewis.com
Counsel to the Administrative Agent under the ABL Facility and Bank                                                     Attn: Julia Frost-Davies, Marjorie Crider,       marjorie.crider@morganlewis.com
of America, N.A., as Prepetition ABL Agent                               Morgan, Lewis & Bockius LLP                    Christopher Carter                               christopher.carter@morganlewis.com

National Association of Attorneys General                                National Association of Attorneys General      Attn: Karen Cordry                            kcordry@naag.org
                                                                         Office of the United States Trustee for the
Office of the United States Trustee for the Southern District of Texas   Southern District of Texas                     Attn: Hector Duran                            Hector.Duran.Jr@usdoj.gov




        In re: Belk, Inc.
        Case No. 21-30630 (MI)                                                                            Page 1 of 3
                                                 Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 6 of 9
                                                                                         Exhibit A
                                                                                   Master Email Service List
                                                                                      Served via email

                                 DESCRIPTION                                 NAME                                          NOTICE NAME                                       EMAIL
                                                                                                                                                           jzujkowski@omm.com
                                                                                                                                                           dshamah@omm.com
                                                                                                         Attn: Joseph Zujkowski, Daniel S. Shamah, Adam P. ahaberkorn@omm.com
Counsel to the Ad Hoc First Lien Term Lender Group          O'Melveny & Myers LLP                        Haberkorn, David J. Johnson, Jr.                  djohnson@omm.com
Top 30 Unsecured Creditor                                   One Jeanswear Group LLC                      Attn: Jack Gross                                  jackgross@gloria-vanderbilt.com
Top 30 Unsecured Creditor                                   Pension Benefit Guaranty Corporation         Attn: Patricia Kelly                              Kelly.Patricia@PBGC.gov
Top 30 Unsecured Creditor                                   Performics a Division of VN                  Attn: Paul Tibbitt                                ptibbit@cj.com
                                                            Polo Ralph Lauren Corp, Ralph Lauren
Top 30 Unsecured Creditor                                   Childrenswear                                Attn: Jacqueline Philbin                         jacqueline.philbin@ralphlauren.com
Top 30 Unsecured Creditor                                   Richline Group Memo                          Attn: Mark Hanna                                 mark.hanna@richlinegroup.com
Top 30 Unsecured Creditor                                   Ruby Rd                                      Attn: Stephanie Baron                            sbaron@alfreddunner.com
Securities and Exchange Commission - Headquarters           Securities & Exchange Commission             Attn: Secretary of the Treasury                  secbankruptcy@sec.gov
                                                            Securities & Exchange Commission - NY                                                         bankruptcynoticeschr@sec.gov
Securities and Exchange Commission - Regional Office        Office                                       Attn: Bankruptcy Department                      NYROBankruptcy@SEC.GOV
                                                            Securities & Exchange Commission -
Securities and Exchange Commission - Regional Office        Philadelphia Office                          Attn: Bankruptcy Department                      secbankruptcy@sec.gov
Top 30 Unsecured Creditor                                   Skechers USA Inc                             Attn: Kristen Van Cott                           kristenv@skechers.com
State of Alaska Attorney General                            State of Alaska Attorney General             Attn: Bankruptcy Dept                            attorney.general@alaska.gov
State of Arizona Attorney General                           State of Arizona Attorney General            Attn: Bankruptcy Dept                            aginfo@azag.gov
State of California Attorney General                        State of California Attorney General         Attn: Bankruptcy Dept                            bankruptcy@coag.gov
State of Connecticut Attorney General                       State of Connecticut Attorney General        Attn: Bankruptcy Dept                            attorney.general@ct.gov
State of Delaware Attorney General                          State of Delaware Attorney General           Attn: Bankruptcy Dept                            Attorney.General@state.DE.US
State of Hawaii Attorney General                            State of Hawaii Attorney General             Attn: Bankruptcy Dept                            hawaiiag@hawaii.gov
State of Illinois Attorney General                          State of Illinois Attorney General           Attn: Bankruptcy Dept                            webmaster@atg.state.il.us
State of Indiana Attorney General                           State of Indiana Attorney General            Attn: Bankruptcy Dept                            info@atg.in.gov
State of Iowa Attorney General                              State of Iowa Attorney General               Attn: Bankruptcy Dept                            webteam@ag.iowa.gov
State of Louisiana Attorney General                         State of Louisiana Attorney General          Attn: Bankruptcy Dept                            ConsumerInfo@ag.state.la.us
State of Maine Attorney General                             State of Maine Attorney General              Attn: Bankruptcy Dept                            consumer.mediation@maine.gov
State of Maryland Attorney General                          State of Maryland Attorney General           Attn: Bankruptcy Dept                            oag@oag.state.md.us
State of Massachusetts Attorney General                     State of Massachusetts Attorney General      Attn: Bankruptcy Dept                            ago@state.ma.us
State of Michigan Attorney General                          State of Michigan Attorney General           Attn: Bankruptcy Dept                            miag@michigan.gov
State of Missouri Attorney General                          State of Missouri Attorney General           Attn: Bankruptcy Dept                            attorney.general@ago.mo.gov
State of Montana Attorney General                           State of Montana Attorney General            Attn: Bankruptcy Dept                            contactdoj@mt.gov
State of Nebraska Attorney General                          State of Nebraska Attorney General           Attn: Bankruptcy Dept                            ago.info.help@nebraska.gov
State of Nevada Attorney General                            State of Nevada Attorney General             Attn: Bankruptcy Dept                            AgInfo@ag.nv.gov

State of New Hampshire Attorney General                     State of New Hampshire Attorney General      Attn: Bankruptcy Dept                            attorneygeneral@doj.nh.gov
State of New Jersey Attorney General                        State of New Jersey Attorney General         Attn: Bankruptcy Dept                            askconsumeraffairs@lps.state.nj.us
State of North Dakota Attorney General                      State of North Dakota Attorney General       Attn: Bankruptcy Dept                            ndag@nd.gov
State of Oregon Attorney General                            State of Oregon Attorney General             Attn: Bankruptcy Dept                            consumer.hotline@doj.state.or.us
State of South Dakota Attorney General                      State of South Dakota Attorney General       Attn: Bankruptcy Dept                            consumerhelp@state.sd.us


        In re: Belk, Inc.
        Case No. 21-30630 (MI)                                                            Page 2 of 3
                                                    Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 7 of 9
                                                                                                    Exhibit A
                                                                                             Master Email Service List
                                                                                                Served via email

                             DESCRIPTION                                                 NAME                                         NOTICE NAME                                  EMAIL
State of Texas Attorney General                                      State of Texas Attorney General               Attn: Bankruptcy Department                   public.information@oag.state.tx.us
State of Texas Attorney General                                      State of Texas Attorney General               Attn: Bankruptcy Dept                         public.information@oag.state.tx.us
State of Utah Attorney General                                       State of Utah Attorney General                Attn: Bankruptcy Dept                         uag@utah.gov
State of Vermont Attorney General                                    State of Vermont Attorney General             Attn: Bankruptcy Dept                         ago.info@vermont.gov
State of West Virginia Attorney General                              State of West Virginia Attorney General       Attn: Bankruptcy Dept                         consumer@wvago.gov
U.S. Securities and Exchange Commission                              U.S. Securities and Exchange Commission       Attn: Jeffrey A. Cohen                        CohenJA@sec.gov
Top 30 Unsecured Creditor                                            Under Armour                                  Attn: Meeta Patel                             meeta.patel@underarmour.com
                                                                     United States Attorney's Office for the
United States Attorney's Office for the Southern District of Texas   Southern District of Texas                    Attn: Ryan K. Patrick                         usatxs.atty@usdoj.gov
Washington DC Attorney General                                       Washington DC Attorney General                Attn: Bankruptcy Dept                         oag@dc.gov
Top 30 Unsecured Creditor                                            Westpoint Home Inc                            Attn: Jonathon Witmer                         jwitmer@westpointhome.com
                                                                                                                                                                 mfeldman@willkie.com
                                                                                                                   Attn: Matthew A. Feldman, Weston T. Eguchi,   weguchi@willkie.com
Counsel to the Ad Hoc Crossover Lender Group                         Willkie Farr & Gallagher LLP                  Debra McElligott Sinclair                     dsinclair@willkie.com




        In re: Belk, Inc.
        Case No. 21-30630 (MI)                                                                      Page 3 of 3
Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 8 of 9




                           Exhibit B
                                  Case 21-30630 Document 50 Filed in TXSB on 02/24/21 Page 9 of 9

                                                                 Exhibit B
                                                           Bank Parties Service List
                                                              Served via email

  MMLID                        NAME                                   NOTICE NAME                            EMAIL
12435692   FIFTH THIRD                             ATTN: MARY J RAMSEY                   MARY.RAMSEY@53.COM
12435695   JP MORGAN CHASE                         ATTN: MATT TUGWELL                    MATT.TUGWELL@JPMORGAN.COM
12435697   MECHANICS & FARMERS BANK                ATTN: TANYA DIAL-BETHUNE              TANYA.DIAL-BETHUNE@MFBONLINE.COM
12435696   PNC                                     ATTN: KEITH W. CLARK SR.              KEITH.CLARK@PNC.COM
12435693   REGIONS                                 ATTN: ALFRED J. BACCHI                ALFRED.BACCHI@REGIONS.COM
12435694   TD BANK                                 ATTN: JOE GRIFFETH                    JOE.GRIFFETH@TD.COM
12435691   US BANK                                 ATTN: MAX REDIC                       MAX.REDIC@USBANK.COM
12435690   WELLS FARGO                             ATTN: ZACH SHIMOTA                    ZACHARY.J.SHIMOTA@WELLSFARGO.COM




     In re: Belk, Inc.
     Case No. 21-30630 (MI)                                       Page 1 of 1
